Citation Nr: 0516375	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-05 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of a shell fragment wound of the right thigh, 
Muscle Group XIV.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1944 to June 1946.  His awards and 
decorations included the Combat Infantryman Badge and the 
Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  The RO denied entitlement to a rating in excess 
of 10 percent for the veteran's service-connected residuals 
of a shell fragment wound of the right thigh, Muscle Group 
XIV.  However, it did grant entitlement to service connection 
for two right thigh scars associated with those injuries.  
The RO assigned a 10 percent rating for each of those scars, 
effective April 14, 2003.  

In August 2003, the veteran disagreed with the denial of an 
increased rating for the residuals of a shell fragment wound 
of the right thigh, Muscle Group XIV.  He did not disagree 
with the ratings assigned for his right thigh scars.  
Therefore, the Board will limit its decision to the claim for 
an increased rating for the residuals of the shell fragment 
wound of the right thigh, Muscle Group XIV.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2004).  


FINDING OF FACT

The residuals of a shell fragment wound of the right thigh, 
Muscle Group XIV, which consist primarily of complaints of 
cramping two to three times in the last three months, some 
right leg weakness on squatting, and some swelling, are 
productive of no more than moderate impairment.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of a shell fragment wound of the right thigh, 
Muscle Group XIV, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40 - 4.42, 4.56, 4.73, Diagnostic Code (DC) 5314 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to consideration of the merits of the veteran's claim, 
the Board must ensure that the VA has met its duty to assist 
the veteran in the development of his claim.

I.  Duty to Assist

The VA's duties to assist the veteran in the development of 
his claim are found in.  38 U.S.C.A. §§ 5103, 5103A and 38 
C.F.R. § 3.159.  The VA must notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In particular, it must ensure that the 
veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate his specific claims (2) the information and 
evidence that VA will seek to provide; (3) the information 
and evidence that the veteran is expected to provide; and (4) 
the need to furnish the VA any evidence in his possession 
that pertains to his claim, i.e., something to the effect 
that he should give the VA everything he has pertaining to 
his claim.

By virtue of information contained in a letter, dated in May 
2003, the RO informed the veteran and his representative of 
the information and evidence needed to substantiate and 
complete a claim for VA benefits.  

The VA noted that in order to establish an increased rating 
for the residuals of a shell fragment wound of the right 
thigh, Muscle Group XIV, the evidence had to show that such 
disability had gotten worse.  In particular, the RO requested 
that the veteran send records of any recent treatment for 
that disability, i.e. treatment which had occurred within the 
previous 24 months.  

The VA noted that it would request relevant records held by 
Federal agencies, such as medical records from the military 
or VA hospitals or those held by the Social Security 
Administration.  The VA also noted that it would make 
reasonable efforts help the veteran try to get other relevant 
evidence, such as private medical records, employment 
records, or records from State or local government agencies.  

The VA told the veteran that he had to respond in a timely 
manner to its requests for specific information and that he 
had to give it enough information about his records so that 
it could obtain them from the person or agency that had them.  
He was notified that if he wished the VA to obtain private 
treatment records, he would have to authorize medical 
personnel to release such records by completing and returning  
VA Form 21-4142.  The VA stated that it would notify the 
veteran if the holder of the records declined to provide them 
or asked for a fee to provide them.  The VA noted, however, 
that it was ultimately the veteran's responsibility to make 
sure that it received all of the evidence necessary to 
support his claim, which wasn't in the possession of a 
Federal department or agency.  

The RO informed the veteran that he would be scheduled for an 
examination at a VA Medical Center (MC) and that he would 
notified of the time and date of the examination.  He was 
further informed of the potential consequences of failing to 
report for such an examination.

The VA told the veteran where to send any additional 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

In addition to the letter, dated in May 2003, the RO provided 
the veteran with a Statement of the Case (SOC) in August 2003 
and a Supplemental Statement of the Case in June 2004.  They 
further notified the veteran and his representative of the 
evidence necessary to substantiate his claim of entitlement 
to increased rating for the residuals of a shell fragment 
wound of the right thigh, Muscle Group XIV.  Indeed, the SOC 
set forth the relevant text of 38 C.F.R. § 3.159.  The SOC 
also identified the evidence that had been received by the 
RO.  

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records and 
the reports of examinations performed by the VA in June 1948 
and June 2003.

Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his 
appeal; however, to date, he has declined to exercise that 
right (See VA Form 9, received by the RO in February 2004.)  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issue of entitlement to an increased rating for the residuals 
of a shell fragment wound of the right thigh, Muscle Group 
XIV.  Indeed, in June 2003, the veteran, through his 
representative, stated that he had had no VA or private 
treatment for the shell fragment wound residuals of his right 
thigh.  

Given the efforts by the RO to development the record, there 
is no reasonable possibility that further development would 
lead to any additional relevant evidence with respect to the 
veteran's appeal.  As such, further action is unnecessary in 
order to meet the VA's statutory duty to assist the veteran 
in the development of that appeal.  See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Accordingly, there is no prejudice to the veteran due to a 
failure to assist him in the development of his claim of 
entitlement to an increased rating for the residuals of a 
shell fragment wound of the right thigh, Muscle Group XIV.  
See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005) (discussing prejudicial error).  Therefore, the Board 
will proceed to the merits of the appeal.  

II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disability.  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
(current rating period) level of disability is of primary 
concern.  Although the recorded history of a disability is 
for consideration in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected residuals of shell fragment 
wounds of the right thigh are rated in accordance with 38 
C.F.R. 4.73, DC 5314.  That DC is applicable to impairment of 
Muscle Group XIV which consists of the anterior thigh group, 
i.e., (1) the sartorius; (2) the rectus femoris; (3) the 
vastus extemus; (4) the vastus intermedius; (4) the vastus 
intemus; (5) and the tensor vaginae femoris.  They variously 
control the following functions:  Extension of the knee; 
simultaneous flexion of the hip and flexion of knee; tension 
of the fascia lata and iliotibial (Maissiat's) band, acting 
with Muscle Group XVII (pelvic girdle group 2) in postural 
support of the body; and acting with the hamstrings in 
synchronizing the hip and knee.  A 10 percent rating is 
warranted for moderate impairment, while a 30 percent rating 
is warranted for moderately severe impairment.  

In evaluating muscle injuries from gunshot wounds or other 
trauma consideration is given to the history and complaints 
associated with the particular injury, as well as the current 
objective findings.  38 C.F.R. § 4.56.  Such factors, 
however, are only guidelines which are to be considered with 
all evidence in the individual case. Robertson v. Brown, 5 
Vet. App. 70 (1993). For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. 38 
C.F.R. § 4.56(c). 

The provisions of 38 C.F.R. 4.56 also provide guidance in 
classifying muscle injuries as slight, moderate, moderately 
severe, or severe.  The various levels are determined by 
evaluating the type of injury; the history and complaint 
associated with the injury; and the objective findings.  

Moderate muscle disability may typically result from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell, or shrapnel fragment, 
without the explosive effect of a high velocity missile and 
residuals of debridement or prolonged infection.  The history 
of the injury is shown by service department records or other 
evidence of in-service treatment for the wound and a record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings include entrance and, possibly, exit 
scars, small or linear, indicating a short track of the 
missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus; and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2). 

Moderately-severe disability of the muscles is caused by a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
resultant debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.  History and 
complaints are demonstrated by service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound; a record of consistent complaint 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings include entrance and, if 
present, exit scars indicating the track of the missile 
through one or more muscle groups and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3). 

A review of the evidence discloses that in service in March 
1945 , the veteran sustained a through and through shell 
fragment wound of the distal right thigh, with resultant 
entrance and exit scars, measuring 4 inches by 1/2 inch and 4 
inches by 1 inch, respectively.  Although they necessitated 
debridement, casting, and secondary closure, there was no 
evidence of prolonged infection, sloughing of soft parts, 
and/or intermuscular scarring.  The veteran did require a 
rather prolonged period of hospitalization (58 days); 
however, he experienced good healing of his wounds and normal 
functioning of the affected parts.  There was simply no 
recorded evidence any of the cardinal signs of muscle 
disability, including loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, impaired coordination, 
and/or uncertainty of movement.  Indeed, he was discharged to 
duty, and he continued to serve for about a year.  

At the time of his discharge from service, the veteran 
reported occasional right leg pain on walking, and during a 
VA orthopedic examination two years later, he complained that 
his right leg tired easily.  Indeed, when he attempted to 
squat, he demonstrated some weakness in the right leg.  
Otherwise, he remained free of any of the cardinal signs and 
symptoms of muscle disability.  Moreover, there was no 
evidence of any inability to keep up with his work 
requirements as a drill press operator.  In fact, he had 
reportedly received no treatment for his right thigh since 
service and had not been incapacitated in any manner.  

More recent evidence contained in the report of the June 2003 
VA orthopedic examination confirms that the veteran's shell 
fragment wounds of the right thigh have continued to heal 
well.  Although there is evidence of some associated tissue 
loss, there are no indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Indeed, there are no signs 
of atrophy, and, compared with the sound side, tests of 
strength are negative for any evidence of impairment.  38 
C.F.R. § 4.56(d)(3).  In fact, his strength is 5/5 in both 
upper and lower extremities, and his reflexes are 2+, again 
in both upper and lower extremities.  There is evidence of 
degenerative arthritis in his right knee; however, the most 
recent examiner found such disability unrelated to his shell 
fragment wounds in service.  

While the veteran does report some cramping after walking 
approximately ten blocks, he generally remains free of the 
cardinal signs and symptoms of muscle disability in his right 
thigh.  In this regard, there is no evidence that the 
residuals of his shell fragments wound of the right thigh 
have interfered with his long history of employment, much of 
which has involved rather strenuous physical labor.  The 
evidence also shows that the veteran remains active by 
exercising on a bicycle, using a rowing machine, doing sit-
ups, and playing golf.  Furthermore, he continues to perform 
chores around the house such as yard work and running a 
snowblower.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence, by history and currently, more 
nearly reflects a level of moderate impairment due to the 
residuals of the veteran's shell fragment wound of the right 
thigh.  Such residuals are contemplated by his current 10 
percent evaluation under 38 C.F.R. § 4.73, DC 5314.  
Accordingly, an increased rating is not warranted at this 
time.

In arriving at this decision, the Board notes that the 
veteran experiences sensitivity and numbness in the area of 
the shell fragment wound on his right thigh.  Such 
manifestations, however, are rated separately as scars under 
38 C.F.R. § 4.118, Diagnostic Code.  As noted in the 
Introduction above, such ratings are not part of the current 
appeal and will not be considered here.

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected residuals of a shell fragment 
wound of the right thigh, Muscle Group XIV.  The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating any of those 
disabilities.  38 C.F.R. § 3.321(b)(1) (2004).  Rather, the 
record shows that the manifestations of that disability are 
those contemplated by the regular schedular standards.  It 
must be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent evidence to the contrary, the Board 
finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 


ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of a shell fragment wound of the right thigh, 
Muscle Group XIV is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


